963 So. 2d 347 (2007)
Benjamin WOODSON-KENON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1718.
District Court of Appeal of Florida, Fourth District.
August 22, 2007.
Clayton R. Kaeiser, Miami, for appellant.
No appearance required for appellee.
PER CURIAM.
Affirmed. See § 985.233(4)(a)2., Fla. Stat. (2001) (youthful offender sentence is discretionary); § 985.233(4)(a)4., Fla. Stat. (2001) (imposing adult sanctions instead of youthful offender sanction "is presumed appropriate, and the court is not required to set forth specific findings or enumerate the criteria in this subsection as any basis for its decision to impose adult sanctions"); see also Lee v. State, 679 So. 2d 1158, 1160 (Fla.1996) ("[B]ecause the judge possessed the discretion to refuse to classify [defendant] as a youthful offender even if he had considered section 958.04, his failure to consider the statute does not make the sentence `illegal' under our interpretation of that term. . . . Thus, a rule 3.800(a) motion is not proper here.").
STONE, STEVENSON and MAY, JJ., concur.